DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-18 are canceled. Claims 23-33 are added as new claims and are present for examination. Applicants argue that the cited references do not teach or suggest the glycosyl hydrolases of the present invention. Applicants further request that there is no serious burden to the examiner to examine SEQ ID Nos: 12, 46, 49, 52 and 55. However, Applicants argument is not found persuasive because endo alpha-1-4-polygalactosaminidases are a species encompassed in glycosyl hydrolases. Furthermore the structure of the glycosyl hydrolases are extremely broad (encompass sequence that diverge as much as 40% the specific sequences). There is also a search burden to search AND examine all the 5 sequences in a single application. 
Therefore claim 23-33 with the specific glycosyl hydrolase sequence of SEQ ID NO: 12 comprising the motif (SEQ ID NO: 34) will be examined. 

Priority
Acknowledgment is made for this application filed on 01/10/2019 which is a national stage of PCT/EP2018/058639 filed on 04/04/2018 which in turn claims priority from foreign application EP1764859.5 filed on 04/04/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 10/01/2019 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-28, 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: a. Actual reduction to practice;  b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics such as
 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; e. Level of skill and knowledge in the art and  f. Predictability in the art.  	
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above.
Claims 23-28, 30-33 encompass cleaning compositions comprising a genus of Glyco_114 glycosyl hydrolases with up to 40%, 30%, 25%, 20% or 15% variation relative to the Glyco_114 glycosyl hydrolase of SEQ ID NO: 12. 
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998).
However the specification only discloses the reduction into practice of the Glyco_114 glycosyl hydrolases sequence of SEQ ID NO: 12. Applicants have not reduced into practice the claimed genus of Glyco_114 glycosyl hydrolases having any structure with up to 40% sequence variation relative to the Glyco_114 glycosyl hydrolases of SEQ ID NO: 12 that retains Glyco_114 glycosyl hydrolases activity. 
The specification does not describe where, in the Glyco_114 glycosyl hydrolases sequence of SEQ ID NO: 12 the variation can be while preserving the activity of the polypeptide.
	An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 

Thus the specification does not provide adequate written description to put the skilled artisan in possession of the entire genus of Glyco_114 glycosyl hydrolases encompassed in the claims.
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However in the instant case, one of skill in the art cannot predict which amino acid residues within SEQ ID NO: 12 can be varied without disrupting the activity. Therefore the specification lacks information regarding variants with 10-40% variations that retain Glyco_114 glycosyl hydrolases activity.
The level of skill in the art is such that one of skill would not be able to identify without further testing which of the genus of variants retain Glyco_114 glycosyl hydrolases activity. 
Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that Applicants was in possession of the claimed genus of variant polypeptides that retain Glyco_114 glycosyl hydrolases activity.

Conclusion: No claims are allowed.
Relevant publication:  
Naumov O. Stepushchenko Endo-alpha-1-4-polygalactosaminidases and their homologues: structure and evolution. Mol Biol (Mosk) Jul-Aug 2011; 45(4):703-14.
 Naumov et al abstract recites "Endo-alpha-1,4-polygalactosaminidase is a rare enzyme. Its catalytic domain belongs to the GH114 family of glycoside hydrolases. Phylogenetic analysis of the family proteins allowed us to show an important role of duplications, eliminations, and horizontal transfer in the evolution of their genes. Domain structure, the secondary structure, and proposed structure of the active center of the endo-alpha-1,4-polygalactosaminidases are discussed. Evolutionary connections of the GH114 family with GH13, GH18, GH20, GH27, GH29, GH31, GH35, GH36, and GH66 families of glycoside hydrolases, as well as, with COG1306, COG1649, COG2342, GHL3, and GHL4 families of enzymatically uncharacterized proteins have been revealed by iterative screening of the protein database. The unclassified homologues have been grouped into 13 new families of hypothetical glycoside hydrolases: GHL5 - GHL15, GH36J, and GH36K".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	04/10/2021.